

AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
CURO GROUP HOLDINGS CORP.
CURO Group Holdings Corp. (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware (the
“DGCL”), does hereby certify as follows:
(1)The Corporation was originally formed on February 7, 2013 by filing a
Certificate of Incorporation (as amended, the “Certificate of Incorporation”)
with the Secretary of State of the State of Delaware under the name Speedy Group
Holdings Corp. The Corporation filed a Certificate of Amendment to the
Certificate of Incorporation with the Secretary of State of the State of
Delaware on February 11, 2013. The Corporation changed its name to Curo Group
Holdings Corp. by filing a second Certificate of Amendment to the Certificate of
Incorporation with the Secretary of State of the State of Delaware on May 11,
2016. The Corporation effected a forward stock split of its common stock, by
filing a third Certificate of Amendment to the Certificate of Incorporation on
December 6, 2017.
(2)This Amended and Restated Certificate of Incorporation (as amended or
modified from time to time, this “Amended and Restated Certificate of
Incorporation”) was duly adopted in accordance with Sections 228, 242 and 245 of
the DGCL.
(3)This Amended and Restated Certificate of Incorporation restates and
integrates and further amends the Certificate of Incorporation of the
Corporation in its entirety.
(4)The text of the current Certificate of Incorporation hereby is amended and
restated in entirety as follows:
ARTICLE I
NAME
The name of the Corporation is CURO Group Holdings Corp.
ARTICLE II
REGISTERED OFFICE AND AGENT
The address of the registered office of the Corporation in the State of Delaware
is 251 Little Falls Drive, Wilmington, Delaware 19808, County of New Castle. The
name of its registered agent at such address is Corporation Service Company.
ARTICLE III
PURPOSE
The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL, as the same exists or may
hereafter be amended.



--------------------------------------------------------------------------------



ARTICLE IV
CAPITAL STOCK
 I.
Authorized Capital

The total number of shares of all classes of capital stock that the Corporation
shall have authority to issue is 250,000,000, consisting of 225,000,000 shares
of Common Stock, with a par value of $0.001 per share (“Common Stock”) and
25,000,000 shares of Preferred Stock, with a par value of $0.001 per share
(“Preferred Stock”).
The number of authorized shares of Common Stock or Preferred Stock may be
increased or decreased (but not below the number of shares thereof
then-outstanding) by the affirmative vote of the holders of a majority of voting
power of the outstanding shares of capital stock of the Corporation entitled to
vote thereon, irrespective of the provisions of Section 242(b)(2) of the DGCL
(or any successor provision thereto), and no vote of the holders of Common Stock
or Preferred Stock voting separately as a class shall be required therefor,
unless a vote of any such holder is required pursuant to this Amended and
Restated Certificate of Incorporation (including any Certificate of Designation
(as hereinafter defined) relating to any series of Preferred Stock).
 II.
Common Stock

A.Voting Rights. Except as otherwise expressly provided in this Amended and
Restated Certificate of Incorporation or otherwise required by applicable law,
each holder of record of Common Stock shall have one vote for each share of
Common Stock held as of the applicable record date on any matter that is
submitted to a vote or for the consent of the stockholders of the Corporation.
The holders of shares of Common Stock shall not have cumulative voting rights.
Except as otherwise required by law, holders of Common Stock shall not be
entitled to vote on any amendment to this Amended and Restated Certificate of
Incorporation (including any Certificate of Designation relating to any series
of Preferred Stock) that relates solely to the terms of one or more outstanding
series of Preferred Stock if the holders of such affected series are entitled,
either separately or together with the holders of one or more other such series,
to vote thereon pursuant to this Amended and Restated Certificate of
Incorporation (including any Certificate of Designation relating to any series
of Preferred Stock) or pursuant to the DGCL.
B.Dividends. Subject to the preferences applicable to any series of Preferred
Stock, if any, outstanding at any time, the holders of shares of Common Stock
shall be entitled to share equally, on a per share basis, in such dividends and
other distributions of cash, property or shares of stock of the Corporation as
may be declared by the Board of Directors of the Corporation (the “Board of
Directors”) from time to time with respect to the Common Stock out of assets or
funds of the Corporation legally available therefor.
C.Liquidation. Subject to the payment or provision for payment of all debts and
liabilities of the Corporation and to the preferences applicable to any series
of Preferred Stock, if any, outstanding at any time, in the event of the
voluntary or involuntary liquidation, dissolution, distribution of assets or
winding up of the Corporation (a “Liquidation Event”), all assets of the
Corporation of whatever kind available for distribution to the holders of Common
Stock shall be divided among and distributed ratably to the holders of Common
Stock. The term “Liquidation Event” shall not be deemed to be occasioned by or
to include any voluntary consolidation or merger of the Corporation with or into
any other corporation or entity or other corporations or entities or a sale,
lease or conveyance of all or a part of the Corporation’s assets.
D.Preemptive Rights. No holder of Common Stock is entitled to any preemptive,
subscription, conversion or redemption rights and the Common Stock is not
subject to redemption or sinking fund provisions.

III.Preferred Stock

Preferred Stock may be issued from time to time by the Corporation for such
consideration as may be fixed by the Board of Directors. The Board of Directors
is hereby expressly authorized, by resolution or resolutions, to
2

--------------------------------------------------------------------------------



provide, out of the unissued shares of Preferred Stock, for one or more series
of Preferred Stock and, by filing a certificate pursuant to the applicable law
of the State of Delaware (a “Certificate of Designation”) with respect to each
such series, to fix, without further stockholder approval, the designation of
such series, the powers (including voting powers), privileges (including
redemption privileges), preferences (including liquidation preferences) and
relative, participating, optional and other special rights (including dividend
rights and conversion rights), and the qualifications, limitations or
restrictions thereof, of such series of Preferred Stock and the number of shares
of such series, each as may be permitted by the DGCL. The privileges,
preferences and relative, participating, optional and other special rights of,
and the qualifications, limitations or restrictions thereof, of each series of
Preferred Stock, if any, may differ from those of any and all other series at
any time outstanding. Except as otherwise required by law, holders of any series
of Preferred Stock shall be entitled to only such voting rights, if any, as
shall expressly be granted thereto by this Amended and Restated Certificate of
Incorporation (including any Certificate of Designation relating to such series
of Preferred Stock).
ARTICLE V
AMENDMENT OF THE CERTIFICATE OF INCORPORATION AND BYLAWS
A.Amendment of Amended and Restate Certificate of Incorporation. Notwithstanding
anything contained in this Amended and Restated Certificate of Incorporation or
the bylaws of the Corporation and in addition to any affirmative vote of the
holders of any particular class of capital stock of the Corporation required by
applicable law, this Amended and Restated Certificate of Incorporation or the
bylaws of the Corporation, the affirmative vote of the holders of at least a
majority of the outstanding shares of capital stock of the Corporation entitled
to vote thereon, voting together as a single class, shall be required to amend,
repeal or adopt any provisions inconsistent with Article IV, this Article V,
Article VI, Article VIII and Article IX of this Amended and Restated Certificate
of Incorporation.
B.Amendment of Bylaws. In furtherance and not in limitation of the powers
conferred by statute, the Board of Directors is expressly empowered to adopt,
amend or repeal the bylaws of the Corporation in whole or in part, without the
vote of the holders of any particular class of capital stock of the Corporation,
in any manner not inconsistent with the laws of the State of Delaware or this
Amended and Restated Certificate of Incorporation. Any adoption, amendment or
repeal of the bylaws of the Corporation by the Board of Directors shall require
the approval of a majority of the entire Board of Directors. The stockholders
shall also have power to adopt, amend or repeal the bylaws of the Corporation;
provided, however, that, in addition to any vote of any particular class of
capital stock of the Corporation required by law or by this Amended and Restated
Certificate of Incorporation, the affirmative vote of at least a majority of the
outstanding shares of capital stock of the Corporation entitled to vote thereon,
voting together as a single class, shall be required to adopt, amend or repeal
any provision of the bylaws of the Corporation.
ARTICLE VI
BOARD OF DIRECTORS
A.Except as otherwise provided in this Amended and Restated Certificate of
Incorporation or the DGCL, the business and affairs of the Corporation shall be
managed by or under the direction of the Board of Directors. Except as otherwise
provided for or fixed pursuant to the provisions of Article IV (including any
Certificate of Designation with respect to any series of Preferred Stock) and
this Article VI the total number of directors shall be determined from time to
time exclusively by resolution adopted by the Board of Directors. Commencing
with the 2020 annual meeting of stockholders, directors shall be elected
annually for terms of one year, except that the Class III directors standing for
election at the 2020 annual meeting shall be elected to serve a three-year term.
Accordingly, the Class I directors standing for election at the 2021 annual
meeting shall be elected to serve a one-year term, the Class II directors
standing for election at the 2022 annual meeting, which will include the Class I
directors elected in 2021, shall be elected to serve a one-year term and,
beginning in 2023, all directors shall stand for election at each annual meeting
and shall hold office for a term of one year or until his or her successor shall
be elected and qualified, or his or her death, resignation, retirement,
disqualification or removal from office.
3

--------------------------------------------------------------------------------



B.Subject to the rights granted to the holders of any one or more series of
Preferred Stock then outstanding, any newly created directorship on the Board of
Directors that results from an increase in the number of directors and any
vacancy occurring in the Board of Directors (whether by death, resignation,
retirement, disqualification, removal or other cause) shall be filled by the
vote of a majority of the directors then in office, even if less than a quorum,
or if no directors remain in office, by a vote of the stockholders at a special
meeting called for such purpose. Any director elected to fill a vacancy or newly
created directorship shall hold office until the next election of the class for
which such director shall have been chosen and until his or her successor shall
be elected and qualified, or until his or her earlier death, resignation,
retirement, disqualification or removal.
C.Any or all of the directors (other than the directors elected by the holders
of any series of Preferred Stock of the Corporation, if applicable) may be
removed only for cause and only by the holders of a majority of the voting power
of all then outstanding shares of capital stock of the Corporation entitled to
vote thereon, voting together as a single class.
D.Elections of directors need not be by written ballot unless the Bylaws shall
so provide.
E.During any period when the holders of any series of Preferred Stock, voting
separately as a series or together with one or more series, have the right to
elect additional directors, then upon commencement and for the duration of the
period during which such right continues: (i) the then otherwise total
authorized number of directors of the Corporation shall automatically be
increased by such specified number of directors, and the holders of such
Preferred Stock shall be entitled to elect the additional directors so provided
for or fixed pursuant to said provisions, and (ii) each such additional director
shall serve until such director’s successor shall have been duly elected and
qualified, or until such director’s right to hold such office terminates
pursuant to said provisions, whichever occurs earlier, subject to his or her
earlier death, resignation, retirement, disqualification or removal. Except as
otherwise provided by the Board of Directors in the resolution or resolutions
establishing such series, whenever the holders of any series of Preferred Stock
having such right to elect additional directors are divested of such right
pursuant to the provisions of such stock, the terms of office of all such
additional directors elected by the holders of such stock, or elected to fill
any vacancies resulting from the death, resignation, disqualification or removal
of such additional directors, shall forthwith terminate and the total authorized
number of directors of the Corporation shall be reduced accordingly.
ARTICLE VII
LIMITATION OF DIRECTOR LIABILITY AND INDEMNIFICATION
A.To the fullest extent permitted by the DGCL as it now exists or may hereafter
be amended, a director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty owed to the Corporation or its stockholders.
B.To the fullest extent permitted by the DGCL as it now exists or may hereafter
be amended, the Corporation is expressly authorized, by approval of the Board of
Directors, to provide indemnification of current and former directors, officers,
employees and agents of the Corporation, and of any person who is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another person, and to advance expenses (including attorneys’ fees) incurred by
any such person. Any right to indemnification or advancement of expenses
provided by or granted pursuant to this Amended and Restated Certificate of
Incorporation and the DGCL shall not be deemed exclusive of any other rights to
which those seeking indemnification or advancement of expenses may be entitled
under the Bylaws, any agreement, a vote of stockholders or disinterested
directors or otherwise.
C.Neither the amendment nor repeal of this Article VII, nor the adoption of any
provision of this Amended and Restated Certificate of Incorporation, nor, to the
fullest extent permitted by the DGCL, any modification of law shall eliminate,
reduce or otherwise adversely affect any right or protection of a current or
former director of the Corporation existing at the time of such amendment,
repeal, adoption or modification.
4

--------------------------------------------------------------------------------



ARTICLE VIII
ANNUAL AND SPECIAL MEETINGS OF STOCKHOLDERS
A.Any action required or permitted to be taken by the stockholders of the
Corporation must be effected at a duly called annual or special meeting of such
holders and may not be effected by any consent in writing by such
holders; provided, however, that any action required or permitted to be taken by
the holders of Preferred Stock, voting separately as a series or separately as a
class with one or more other such series, may be taken without a meeting,
without prior notice and without a vote, to the extent expressly so provided by
the applicable Certificate of Designation relating to such series of Preferred
Stock.
B.Except as otherwise required by law and subject to the rights of the holders
of any series of Preferred Stock, special meetings of the stockholders of the
Corporation for any purpose or purposes may be called at any time only by or at
the direction of the Board of Directors pursuant to a resolution adopted by a
majority of the Board of Directors, the Chairman of the Board of Directors or
the Chief Executive Officer of the Corporation.
C.An annual meeting of stockholders for the election of directors to succeed
those whose terms expire and for the transaction of such other business as may
properly come before the meeting, shall be held at such place, if any, on such
date, and at such time as shall be fixed exclusively by resolution of the Board
of Directors or a duly authorized committee thereof.
ARTICLE IX
COMPETITION AND CORPORATE OPPORTUNITIES
A.The Corporation renounces any interest or expectancy in, or in being offered
an opportunity to participate in, any business opportunity that may from time to
time be presented to Friedman Fleischer & Lowe Capital Partners II, L.P., FFL
Executive Partners II, L.P. and FFL Parallel Fund II, L.P. (collectively, the
“FFL Holders”) or any of their respective officers, directors, agents,
stockholders, members, managers, partners, Affiliates (as defined below) and
subsidiaries (other than the Corporation and its subsidiaries) (collectively,
“Representatives”) and that may be a business opportunity for the FFL Holders,
even if the opportunity is one that the Corporation might reasonably have
pursued or had the ability to pursue if granted the opportunity to do so. For
the purposes of this Article XI, (i) an “Affiliate” of, or a person “affiliated”
with, a specified person, is a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the person specified. Notwithstanding the foregoing, no FFL Holder
shall be deemed to be an Affiliate of the Corporation or any of its subsidiaries
for purposes of this Article IX.
B.Neither the FFL Holders nor any of their respective Representatives shall, to
the fullest extent permitted by law, have any duty to refrain from directly or
indirectly (i) engaging in the same or similar business activities or lines of
business in which the Corporation or any of its Affiliates now engages or
proposes to engage or (ii) otherwise competing with the Corporation or any of
its Affiliates, and, to the fullest extent permitted by law, none of the FFL
Holders nor any of their respective Representatives shall be liable to the
Corporation or its stockholders for breach of any fiduciary duty solely by
reason of the fact that such person engages in any such activities. Subject to
Section D of this Article IX, in the event that any of the FFL Holders or their
respective Representatives acquires knowledge of a potential transaction or
other matter or business opportunity which may be a corporate opportunity for
itself, herself or himself and the Corporation or any of its Affiliates, neither
the FFL Holders nor any of their respective Representatives shall, to the
fullest extent permitted by law, have any fiduciary duty or other duty
(contractual or otherwise) to communicate, present or offer such transaction or
other business opportunity to the Corporation or any of its Affiliates and, to
the fullest extent permitted by law, shall not be liable to the Corporation or
its stockholders or to any Affiliate of the Corporation for breach of any
fiduciary duty or other duty (contractual or otherwise) as a stockholder,
director or officer of the Corporation solely by reason of the fact that such
FFL Holder or its respective Representatives, pursues or acquires such corporate
opportunity for itself, herself or himself, offers or directs such corporate
opportunity to another person, or does not present such corporate opportunity to
the Corporation or any of its Affiliates.
5

--------------------------------------------------------------------------------



C.The Corporation and its Affiliates do not have any rights in or to the
business ventures of the FFL Holders or any of their respective Representatives,
or the income or profits derived therefrom, and the Corporation agrees that each
of the FFL Holders and their respective Representatives may do business with any
potential or actual customer or supplier of the Corporation or may employ or
otherwise engage any officer or employee of the Corporation.
D.The Corporation does not renounce its interest in any corporate opportunity
offered to the Corporation or any of its subsidiaries.
E.In addition to and notwithstanding the foregoing provisions of this Article
IX, a corporate opportunity shall not be deemed to be a potential corporate
opportunity for the Corporation if it is a business opportunity that (i) the
Corporation is neither financially or legally able, nor contractually permitted
to undertake, (ii) from its nature, is not in the line of the Corporation’s
business or is of no practical advantage to the Corporation or (iii) is one in
which the Corporation has no interest or reasonable expectancy.
F.To the fullest extent permitted by law, any person purchasing or otherwise
acquiring any interest in any shares of capital stock of the Corporation shall
be deemed to have notice of and to have consented to the provisions of this
Article IX. Neither the alteration, amendment, addition to or repeal of this
Article IX, nor the adoption of any provision of this Amended and Restated
Certificate of Incorporation (including any Certificate of Designation relating
to any series of Preferred Stock) inconsistent with this Article IX, shall
eliminate or reduce the effect of this Article IX in respect of any business
opportunity first identified or any other matter occurring, or any cause of
action, suit or claim that, but for this Article IX, would accrue or arise,
prior to such alteration, amendment, addition, repeal or adoption.
ARTICLE X
MISCELLANEOUS
A.If any provision or provisions of this Amended and Restated Certificate of
Incorporation shall be held to be invalid, illegal or unenforceable as applied
to any circumstance for any reason whatsoever: (1) the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Amended and Restated Certificate of Incorporation (including,
without limitation, each portion of any paragraph of this Amended and Restated
Certificate of Incorporation containing any such provision held to be invalid,
illegal or unenforceable that is not itself held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (2) to
the fullest extent possible, the provisions of this Amended and Restated
Certificate of Incorporation (including, without limitation, each such portion
of any paragraph of this Amended and Restated Certificate of Incorporation
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to permit the Corporation to protect its directors,
officers, employees and agents from personal liability in respect of their good
faith service or for the benefit of the Corporation to the fullest extent
permitted by law.
B.Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery of the State of Delaware shall, to the fullest
extent permitted by law, be the sole and exclusive forum for (1) any derivative
action or proceeding brought on behalf of the Corporation, (2) any action
asserting a claim of breach of a fiduciary duty owed by any director, officer,
or other employee or stockholder of the Corporation to the Corporation or the
Corporation’s stockholders, creditors or other constituents, (3) any action
asserting a claim against the Corporation or any director or officer of the
Corporation arising pursuant to any provision of the DGCL or this Amended and
Restated Certificate of Incorporation or the Bylaws (as either may be amended
and/or restated from time to time) or as to which the DGCL confers jurisdiction
on the Court of Chancery of the State of Delaware, or (4) any action asserting a
claim against the Corporation or any director or officer of the Corporation
governed by the internal affairs doctrine. To the fullest extent permitted by
law, any person or entity purchasing or otherwise acquiring or holding any
interest in shares of capital stock of the Corporation shall be deemed to have
notice of and consented to the provisions of this Section B of Article X.
6